DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1, 5 and 9: replace the recitation "compress.the" in the last line of each of said claims with -- compress the --
    Claims 1 and 9, lines 9 and 5, respectively: insert the term -- the -- between the terms "that folded"
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Gregory L. Porter on 05/07/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, as exemplified by Trethewey (WO 03/031167 A1), Trethewey et al. (WO 99/37474 A1), Garrison (US 3,934,394 A), Waitkus, Jr. (US 7,146,294 B1), Foster et al. (US 2012/ 0266763 A1), Waite et al. (US 2014/0156541 A1), Freeman et al. (US 7,743,699 B1), and 
“wherein the first plurality of fingers for compressing the materials are axially rotatable such that upon insertion through the plurality of finger slots the fingers are rotatable such that the wider portion is configured to compress the materials” (last four lines of each of said claims)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JARED O BROWN/Examiner, Art Unit 3725

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725